SELECT*LIFE NY A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company of New York and its ReliaStar Life Insurance Company of New York Variable Life Separate Account I Supplement Dated January 17, 2013 This supplement updates and amends certain information contained in your prospectus dated May 1, 2001, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Sub- Account that corresponds to the ING UBS U.S. Large Cap Equity Portfolio. The Board of Directors of ING Partners, Inc. approved a proposal to reorganize certain Funds. Subject to shareholder approval, effective on or about March 23, 2013 (the “Reorganization Effective Date”), the ING UBS U.S. Large Cap Equity Portfolio (the “Merging Fund”) will be reorganized and will merge with and into the ING Growth and Income Portfolio (the “Surviving Fund”). Prior to the Reorganization Effective Date, you may transfer amounts allocated to the Sub-Account that invests in the Merging Fund to any other available Sub-Account or to the Fixed Account. See the Transfers section beginning on page 33 of your Policy prospectus for information about making Sub-Account transfers, including applicable restrictions and limits on transfers. On the Reorganization Effective Date, your investment in the Sub-Account that invests in the Merging Fund will automatically become an investment in the Sub-Account that invests in the Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, after the Reorganization Effective Date all allocations directed to the Sub-Account that invests in the Merging Fund will be automatically allocated to the Sub-Account that invests in the Surviving Fund. You may give us alternative allocation instructions at any time by contacting the ING Customer Service Center at P.O. Box 5033, Minot, ND 58702-5033, 1-877-886-5050 or www.ingservicecenter.com. See the Transfers section beginning on page 33 of your Policy prospectus for information about making Fund allocation changes. After the Reorganization Effective Date, the Merging Fund will no longer be available through your Policy. You will not incur any fees or charges or any tax liability because of the upcoming Fund reorganization, and your Policy value immediately before the Fund reorganization will equal your Policy value immediately after the Fund reorganization. There will be no further disclosure regarding the Merging Fund in future supplements to your Policy prospectus. Continued on next page. X.SELNY-12 Page 1 of 2 January 2013 The following chart lists the Surviving Fund’s investment adviser/subadviser and investment objective. More detailed information about the Surviving Fund can be found in the current prospectus for that Fund. Investment Adviser/ Fund Name Subadviser Investment Objective ING Growth and Income Investment Adviser : Seeks to maximize total return Portfolio (Class I) ING Investments, LLC through investments in a Subadviser : diversified portfolio of common ING Investment Management stocks and securities convertible Co. LLC into common stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. IMPORTANT INFORMATION REGARDING THE ING RUSSELL TM LARGE CAP GROWTH INDEX, THE ING RUSSELL TM LARGE CAP VALUE INDEX AND THE ING RUSSELL TM MID CAP GROWTH INDEX PORTFOLIOS The following information only affects you if you currently invest in or plan to invest in the Sub-
